DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 2/23/22 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.  Examiner note: The “solid body” limitation of claim 8 appears to exclusive to figure 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-12, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikeda et al. (US 2016/0311301 A1).
With respect to claims 1, 3, 9, and 10, Ikeda et al. discloses a vehicle battery pack mounting system comprising battery pack 16, supported by a frame member 30, and enclosed by cover 17, a rocker or side frame member 60 adjacent said battery pack, a seat cross-member or floor member 12 extending from said rocker and above said cover and forming a gap or space between said rocker and said battery cover, and a stopper bracket 72 mounted to said rocker and capable of preventing the battery from collision with the cross-member, as shown in figures 1, 3, and 5.
With respect to claims 2 and 11, the bracket 72 appear only mounted to said rocker, as shown in figure 1.
With respect to claim 4, said bracket is only mounted to said rocker or side member, as shown in figure 1.
With respect to claims 6 and 12, said bracket appears to have a polygonal cross-section, as shown in figure 1.
With respect to claim 7, said stopper bracket includes upper leg 74 and lower leg 75, said legs spaced from each other and forming a and open internal area, as shown in figure 1.
With respect to method claim 20, the method recited in this claim is inherently performed in the assembly of the battery mounting system of Ikeda et al. described above in the rejection of claims 1 and 10.

    PNG
    media_image1.png
    463
    695
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al., as applied to claims 1 and 10 above, and further in view of Sakaguchi et al. (US 2016/0236713 A1).
Ikeda et al. does not disclose the stopper bracket as being mounted to the cross member.  Sakaguchi et al. does disclose a stopper bracket 40 as being mounted to both the side frame member or rocker 50 and the cross member 14, 16, as shown in figure 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the stopper bracket of Ikeda et al. to the cross member, as taught by Sakaguchi et al. in order to reinforce and strengthen movement of the bracket in the vertical direction during a collision.

    PNG
    media_image2.png
    431
    649
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618